DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  (emphasis added) In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Regarding claim 2 limitation “comprises an opening that runs longitudinally along an edge of the tubular structure”, a tube is round so there is not a longitudinal edge.  Consider changing the claim to say “comprises an opening that runs longitudinally along the tubular structure”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the preamble states “a device” yet the limitation “the tubular structure snugly and rotatably attaches to the handle” could be interpreted that the handle is being positively claimed because the structure of the device is claimed in terms of the handle of the trash can and not simply as a functional relationship with the trash can.  Similarly, the language “the protrusion rests on the hinge” could be interpreted as positively claiming the hinge.  Because applicant has claims directed to a system (claim 5) where the combination of the device and the trash can are both positively claimed, none of the trash can is interpreted as being positively claimed in claims 1-4.  For the purposes of examination, the tubular structure is interpreted as being capable of snugly attaching to a handle, the protrusion is understood as being capable of resting on the hinge or lid.  Please amend the claims to clearly reflect if the handle or other parts of the trash can are positively claimed or are parts of the trash can meant to be recited as intended use. 

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuman (US 8720686).
Regarding claims 1 and 4, for the purposes of examination it is understood that no part of the trash can is being claimed, only the device for attachment is positively claimed.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  The term “snugly” is interpreted to mean that the device will not move unless some outside force is acted on it to overcome the friction between the tube and the handle.
Shuman discloses a device (signaling assembly 21) for signifying whether or not a trash can (22) has been opened, the trash can having a lid 40 and a handle 45, the lid hingedly attached to the handle via journals 50 the device comprising:
a tubular structure (formed by 99) having a first end and a second end inwardly adjacent to opposing rims 98 of collar segments 91; 
a protrusion (at 98, rims of collar segments 91), fig. 2, 4a, disposed at the first end of the tubular structure; and 
an arm (at 120, fig. 1) having a first end and a second end, wherein the first end of the arm is attached to the protrusion (attached to the protrusion via a portion of the clamping structure, 100, at 110 and 140) such that the arm is orthogonal to the tubular structure, as seen in fig. 6
wherein a flag 60 is disposed on the arm, fig. 2, and 6; 
wherein the tubular structure snugly and rotatably attaches to the handle (via friction as explained in col. 6: 11-37) and the protrusion  is capable of resting on a hinge of some trash receptacle when the clamping portion of the device would be clamped over top of a section of a hinge (the hinge is not interpreted as being positively claimed in claims 1-4, see above explanation), 
col. 6:11-37 of Shuman explains how the lid moves the signaling device and is held snugly by friction and how the flag stays in a second position after the lid is opened, fig. 8, wherein the flag is in a first position when the device is attached to the handle, wherein when the lid is opened, the tubular structure rotates and the flag is moved to a second position indicating that the lid has been opened.

Regarding claim 3, Shuman further discloses that the flag 60 is disposed at or near the second end of the arm, fig. 8.

Regarding claim 4, Shuman discloses a device (100) for signifying whether or not a trash can (22) has been opened, the trash can having a lid 40 and a handle 45, the lid hingedly attached to the handle via journals 50 the device comprising:
a handle attachment (clamping structure 100); 
an arm (at 120, fig. 1) attached orthogonally to the handle attachment, fig. 6, 
wherein a flag (60) is disposed on the first arm (fig. 2 and 6); and 
an extension (at 121, fig. 6) disposed on the handle attachment or the arm (120); 
wherein the handle attachment snugly and rotatably attaches to the handle (as described in col. 6: 11-37) such that the flag is in a first position and the extension rest upon the lid, fig. 1, 9, 10 and 11A show the extension resting on the lid.
wherein opening of the lid moves the extension, which causes the handle attachment to rotate and move the flag  to a second position indicating that the lid has been opened, fig. 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shuman as applied to claim 1 above, and further in view of Ferran (US 8616145).
Regarding claim 2, the references applied above teach all of claim 1, as applied above. Shuman does not teach an opening along the tubular structure.  
However, Ferran, see Fig. 7, is analogous art in regard to a flag F, at one end of a protrusion (at 90), and a tubular structure at 100 (clamp) with a slit between edges 112 and 114, col. 2: 40-45.  Where the tube is intended to be connected to a bar/tube (the bar appears to be a hand rail, similar in size to a trash can handle)  fig. 7.  Like Shuman, each end of the tubular structure has a flange at 106 and 108, fig. 1.  The tubular clamp of Ferran allows the protrusion and flag assembly to be quickly snapped onto a tubular structure, col. 1: 34, 42-54 of Ferran. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complicated clamping mechanism of Shuman with a simple quick snap on tubular clamp design having a tube with a slot along the length of the tube as taught by Ferran in order to quickly attach and remove the flag indicating device as per the teaching of Ferran.  The modification of the clamp device of Shuman has the reasonable expectation of frictionally holding the device of Shuman in the desired position since Ferran clearly shows that the flag must at least maintain a position as seen in fig. 7 and the interior of the tubular structure, 110, is a hatched section which is known to provide a higher coefficient of friction over a smooth surface.  Furthermore, a PHOSITA would easily change the size of the tubular quick claim to be attached to any diameter tube.
 
Allowable Subject Matter
Claims 5-17 appear to define over the available prior art and are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  .
Regarding claims 5 and 12, none of the available prior art teaches the combination of a hinge of a trash can and a protrusion of the device resting on the hinge (202) of the trash can in combination with the other claimed structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735